Beck, J.
A bill was filed in the District Court of Labe County by the appellees, on the 12th day of August, 1876, setting up that they were in possession of a certain placer mine and ditch in Willow gulch in that county, which they had taken possession of and appropriated as abandoned property. That the mine was originally located, and the ditch constructed, by Wesley Willett, James Willett and Samuel Hammett, in the year 1866, and that these parties had left and abandoned the property in 1872, and allowed it to become in a ruinous condition; that the complainants, finding the premises abandoned, had entered into possession, re-located the property, filed their location certificate in the recorder’s office of Lake county, put the property in repair, and commenced mining operations; that they continued to work the mine in a profitable manner, using the water flowing through the ditch for the purpose, until defendant Derry cut the ditch and diverted the water, so as to compel them to suspend mining operations. Complainants entered into possession in August, 1875, and filed their location certificate for record on the 26th day of October following. The allegation in the bill as transcribed into the record is, that they took possession in August, 1876; but other portions of the bill and record, including the answer, show that the true date is August, 1875. The bill alleges that the appellant, Derry, made no use of the water of the ditch, but wantonly and maliciously, at different times, cut the ditch and allowed the water to flow out and run to waste. That he first cut the ditch on June first, 1876, and *297liad since repeatedly cut and broken it, and threatened to continue these wrongful acts. It alleged the damages to be irreparable, and the defendant insolvent. The prayer was for a temporary injunction restraining the defendant from the acts complained of, and that upon a final hearing the injunction be made perpetual.
The temporary writ was granted, and one year afterwards, August 15th, 1877, the appellant filed a demurrer to the bill, and at the same time a motion to dissolve the injunction. The bill was amended, and thereupon appellant filed an answer, setting up title in himself to the ditch and water. Exceptions being made and sustained to the answer, he filed an amended answer, denying the complainants’ title to ditch and water, and claiming title in himself by prior appropriation of the water and by purchase of the ditch from Wesley Willett, one of the original locators. To the answer a replication was filed, and the cause was then referred to a master in chancery to take testimony. Upon filing of the master’s report of testimony, the parties went into a final hearing of the cause upon the merits before the court. The court found the allegations of the bill to be true; that complainants were the owners of the property, and a decree was entered up in their favor perpetually enjoining the appellee from interfering with the ditch. The principal errors assigned are: that the court did not have jurisdiction to try the cause and pronounce the decree, and that the decree was not warranted by the testimony.
We have no hesitation in saying that the allegations of the bill justified the issuing of the temporary writ of injunction.
It is a common practice for courts of equity to assume jurisdiction of a cause of this nature, for the purpose of restraining acts of trespass to mining property and water rights, where the character and extent of the wrongful acts committed renders the injury irremediable, or where an action at law would not afford an adequate remedy, by reason of the insolvency of the defendant. 2 Story’s Eq. Jur. sections 928, 929; *298Irwin v. Davidson, 3 Iredell’s Eq. Cases, 311; United States v. Parrott, 1 McAllister C. C. 271; Atchison v. Peterson, 20 Wall. 515.
rIt is ui-ged that the court below sitting as a court of equity, had no jurisdiction to try the question of title, which was the main issue presented by the pleadings.
It is undoubtedly true that the ownership of the ditch and water was a question of legal right; when this issue was presented, the court might very properly have refused to proceed further until that issue should have been determined in an action at law. No objection however appears to have been raised to the jurisdiction, and both parties voluntarily submitted to a trial of this issue before the court. Can the question of jurisdiction be now raised, for the first time, upon this appeal ?
The legal maxim that consent cannot confer jurisdiction, is mainly applicable to courts of special and limited powers. The jurisdiction of such courts cannot be extended by consent beyond the limit of the powers granted. Consent of parties would not authorize a justice of the peace to issue a writ of injunction, or to try and sentence a prisoner for the crime of arson or murder.
Mr. Sedgwick, in his work upon the Construction of Statutory and Constitutional Law, p. 359, illustrates the proposition in this wise: “ Thus, where an appeal is taken in a cause not appealable, or to a court not having jurisdiction, it is not in the power of the parties to confer jurisdiction by waiving all objections.”
The maxim applies with equal, force to a court of equity, where the subject-matter of the litigation is Wholly outside the pale of equity jurisdiction, and cannot be brought within it either ineidently, or by the advent of circumstances. It is the province of courts of equity to take cognizance of matters of account, trust, fraud, accident and mistake. They have concurrent jurisdiction with courts of law, where the latter courts, although courts of general jurisdiction, cannot give adequate *299relief, or, under tlie actual circumstances of the case, can give no relief at all. And, according to the classification of Mr Story, and some other authors of works upon equity jurisprudence, they have also auxiliary or supplemental jurisdiction. As remarked in the case of Miller v. Furse, Bailey’s Ch. R. 181, with very few exceptions, there is no question of civil rights in matters of property that may not come within the jurisdiction of a court of equity.
Criminal matters however are wholly outside of equity powers, and no consent would confer on such court jurisdiction to try and punish persons for criminal offenses. Here is a palpable defect of jurisdiction incapable of being cured, and if asserted, would be usurpation, and the proceeding a nullity.
It is not the province of a court of equity to try causes where the relief prayed for is an award of damages, which can only be properly ascertained by the verdict of a jury; nor is it the province of such court to try legal titles. When therefore such issues arise in the progress of a cause, if the court does not of its own motion remit the parties to an action at law, it is the privilege of the parties .litigant to object to further proceedings in equity, until the legal issues are determined before a proper tribunal. 1 Story’s Eq. Jur. § 72; 2 Story’s Eq. Jur. § 925d; Carlisle v. Cooper, 6 C. E. Greene, 576; Gilbert’s History and Practice of the Court of Chancery, p. 51.
If the subject-matter of litigation be outside the pale of equity jurisdiction, and cannot possibly be brought within it, the objection to the jurisdiction can be taken at any time, but the rule is, in respect to all other cases, that if a party submit to the jurisdiction, without objection, until the decree is entered, he has waived the question of jurisdiction, and cannot raise it in the appellate court. McDonald v. Crockett, 2 McCord Ch. 135; Ludlow v. Simond, 2 Caines’ Cases, p. 37; Burroughs v. McNeill, 2 Devereux & Bat. Eq. 297; Leroy v. Platt, 4 Paige, Ch. 77; Miller v. Furse, Bailey’s Ch. 181.
In the case at bar the subject-matter of the litigation was *300within the jurisdiction of the court. TJpon the face of the bill the court might properly have entered a decree, perpetually enjoining the defendant from committing the acts complained of, and until the filing of the answer, no purely legal issue arose. By submitting that issue to the court the appellant has waived the question of jurisdiction, and cannot now raise it. And since there was no palpable defect of jurisdiction, the error, if any, is cured, p
In respect to the ruling of the court in sustaining the exceptions to the original answer of the defendant, we fail to see that defendant was deprived of any substantial right by this ruling. The same matters of defense were set up by him in an amended answer, and relied upon in the trial. Aud if any error was committed by the court in sustaining the exceptions, the defendant has waived it by pleading over.
Considering the case upon the merits, we are called upon to decide whether the decree is warranted by the evidence produced before the court. This presents the question of the abandonment of the mining claim aud ditch, by the original proprietors. Willett and his co-tenants were the original appropriators of the placer mine and water rights. They constructed the ditch, and were in the actual occupancy of the property from 1870 or 1871 up to the latter part of 1872. During this time.they were vested with certain possessory rights, which as against all other claimants except the government, amounted to title. This title was good and sufficient, so long as they remained in possession, and complied with federal, State and local laws and regulations. But these are rights' which may be divested either by sale, gift or abandonment. No sale or gift was made until long after the appropriation of the property by the appellees. It therefore only remains to enquire if the property was abandoned prior to such appropriation.
Abandonment is a matter of intention, and operates instanter. Where a miner gives up his claim and goes away from it without any intention of re-possessing it, and regardless of what *301may become of it or who may appropriate it, an abandonment takes place, and the property reverts to its • original status as part of the unoccupied public domain. It isüien publici juris, and open to location by the first comer. No subsequent sale by the former locator in -such case, after other rights have intervened, will convey any right or title to the grantee, for his rights being wholly divested by the abandonment, he has none to convey. Richardson v. McNulty, 24 Cal. 339; Davis v. Butler, 6 Cal. 510.
The evidence shows that neither Wesley Willett, James Willett nor Samuel Hammett, occupied the property since 1872, nor is there any competent testimony showing that they ever authorized any one to look after the property for them, or to exercise any control over it. All that appears in the testimony about Stone, of Granite acting for them, is hearsay. Stone was not a witness in the cause, and it appears that he was even ignorant of the residence of Willett, as he was unable to furnish the appellant his address when he desired to purchase the ditch.
The possession of W att and McKay cannot be said to be the possession of Willett. They were not lessees, but appear to have worked on their own account, and for their own profit dui’ing their occupancy of the promises. They likewise abandoned it prior to the entry of the appellees in August, 1875.
Appellant sribsequently ascertained the address of Wesley Willett, who was in the State of Texas, and procured from him a deed of the ditch. In our view of the case, this deed is of no effect whatever. At the time of its execution Willett had no interest to convey.
In regard to the claim of the appellant, that he made a prior appropriation of the water, we have to say that in our judgment, the acts relied upon by him are not sufficient to constitute an appropriation of the water right in controversy.
Finding no substantial error in the record, the decree will be affirmed.

Deeree affirmed.